                          Case 21-50314-btb                Doc 1       Entered 04/24/21 13:49:23                    Page 1 of 38


Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF NEVADA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                AIRWIRE TECHNOLOGIES

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  9670 GATEWAY DRIVE
                                  #250
                                  Reno, NV 89521
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Washoe                                                          Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                          Case 21-50314-btb                  Doc 1         Entered 04/24/21 13:49:23                       Page 2 of 38
Debtor    AIRWIRE TECHNOLOGIES                                                                         Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                  Case number
                                                 District                                 When                                  Case number




Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                 page 2
                            Case 21-50314-btb                      Doc 1        Entered 04/24/21 13:49:23                     Page 3 of 38
Debtor    AIRWIRE TECHNOLOGIES                                                                            Case number (if known)
          Name

10. Are any bankruptcy cases                 No
    pending or being filed by a
    business partner or an                   Yes.
    affiliate of the debtor?




     List all cases. If more than 1,
     attach a separate list                          Debtor                                                                    Relationship
                                                     District                                 When                             Case number, if known


11. Why is the case filed in           Check all that apply:
    this district?
                                                Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                                preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                                A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or                 No
    have possession of any
    real property or personal                       Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                           Yes.
    property that needs
    immediate attention?                            Why does the property need immediate attention? (Check all that apply.)
                                                       It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                      What is the hazard?
                                                       It needs to be physically secured or protected from the weather.
                                                       It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                      livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                       Other
                                                    Where is the property?
                                                                                     Number, Street, City, State & ZIP Code
                                                    Is the property insured?
                                                       No
                                                       Yes.     Insurance agency
                                                                Contact name
                                                                Phone



          Statistical and administrative information

13. Debtor's estimation of             .         Check one:
    available funds
                                                    Funds will be available for distribution to unsecured creditors.
                                                    After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of                    1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                               5001-10,000                                 50,001-100,000
                                           50-99
                                           100-199                                          10,001-25,000                               More than100,000
                                           200-999

15. Estimated Assets                       $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                           $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                           $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                           $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities                  $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion

Official Form 201                                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 3
                    Case 21-50314-btb             Doc 1   Entered 04/24/21 13:49:23                  Page 4 of 38
Debtor   AIRWIRE TECHNOLOGIES                                                    Case number (if known)
         Name

                          $50,001 - $100,000                         $10,000,001 - $50 million            $1,000,000,001 - $10 billion
                          $100,001 - $500,000                        $50,000,001 - $100 million           $10,000,000,001 - $50 billion
                          $500,001 - $1 million                      $100,000,001 - $500 million          More than $50 billion




Official Form 201               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                       page 4
                         Case 21-50314-btb                 Doc 1        Entered 04/24/21 13:49:23                      Page 5 of 38
Debtor    AIRWIRE TECHNOLOGIES                                                                     Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      April 24, 2021
                                                  MM / DD / YYYY


                             X   /s/ DEBASHIS BAGCHI                                                      DEBASHIS BAGCHI
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   PRESIDENT




18. Signature of attorney    X   /s/ STEPHEN R. HARRIS                                                     Date April 24, 2021
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 STEPHEN R. HARRIS
                                 Printed name

                                 HARRIS LAW PRACTICE LLC
                                 Firm name

                                 6151 LAKESIDE DRIVE
                                 SUITE 2100
                                 Reno, NV 89511
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     775-786-7600                  Email address      steve@harrislawreno.com

                                 001463 NV
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 5
                           Case 21-50314-btb                         Doc 1       Entered 04/24/21 13:49:23                   Page 6 of 38




 Fill in this information to identify the case:

 Debtor name         AIRWIRE TECHNOLOGIES

 United States Bankruptcy Court for the:            DISTRICT OF NEVADA

 Case number (if known)
                                                                                                                                      Check if this is an
                                                                                                                                      amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                             12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          April 24, 2021                          X /s/ DEBASHIS BAGCHI
                                                                       Signature of individual signing on behalf of debtor

                                                                       DEBASHIS BAGCHI
                                                                       Printed name

                                                                       PRESIDENT
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                                Case 21-50314-btb                    Doc 1        Entered 04/24/21 13:49:23                          Page 7 of 38


 Fill in this information to identify the case:
 Debtor name AIRWIRE TECHNOLOGIES
 United States Bankruptcy Court for the: DISTRICT OF NEVADA                                                                                           Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 AMELIO, A.                                                      NOTE                                                                                                   $365,505.86
 5955 LAKE GENEVA
 DRIVE
 Reno, NV 89511
 BERNDT, R.                                                      NOTE                                                                                                   $868,077.81
 2250 QUARTON
 ROAD
 Bloomfield Hills, MI
 48304
 CLADIANOS, P.                                                   NOTE                                                                                                   $135,923.66
 50 LIBERTY
 STREET
 STE 950
 Reno, NV 89501
 EDELSON, HARRY                                                  NOTE                                                                                                   $178,344.99
 300 TICE BLVD
 Woodcliff Lake, NJ
 07677
 GEDDES, A.                                                      NOTE                                                                                                   $102,695.95
 227 AUSTRALIAN
 AVE.
 APT 4E
 Palm Beach, FL
 33480
 GONZALEZ, G.                                                    WAGES                                                                                                  $262,500.00
 203 PARKHURST
 LANE
 Allen, TX 75013
 GOOGLE INC. DEPT                                                GOODS/                                                                                                 $296,327.84
 33654                                                           SERVICES
 PO 3900
 San Francisco, CA
 94139
 GSMA                                                            GOODS/                                                                                                   $98,204.47
 1000 ABERNATHY                                                  SERVICES
 ROAD
 STE 450
 Atlanta, GA 30328

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                Case 21-50314-btb                    Doc 1        Entered 04/24/21 13:49:23                          Page 8 of 38



 Debtor    AIRWIRE TECHNOLOGIES                                                                               Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 IBM CORPORATION                                                 GOODS/                                                                                                 $362,768.47
 PO BOX 676673                                                   SERVICES
 Dallas, TX 75267
 LAW OFFICES OF                                                  LEGAL SERVICES                                                                                         $318,853.13
 CHARLES R. ZEH
 50 W. LIBERTY
 STREET
 STE 950
 Reno, NV 89501
 MATORELL, J.                                                    WAGES                                                                                                  $946,130.00
 9900 WILBUR MAY
 PARKWAY
 APT. 2704
 Reno, NV 89521
 OBEROI, A.                                                      WAGES                                                                                                  $311,000.00
 330 CRESCENT
 VILLAGE CIRCLE
 SUITE 1345
 San Jose, CA 95134
 SASKEN COMM                                                     GOODS/                                                                                                 $438,659.70
 TECH FIN                                                        SERVICES
 PO BOX 29
 FIN 69601
 KAUSTINEN
 FINLAND
 SCHROEDER, M.                                                   NOTE                                                                                                   $371,944.66
 600 FIFTH AVENUE
 SOUTH
 STE 210
 Naples, FL 34102
 SEQUANS                                                         GOODS/                                                                                                 $200,000.00
 COMMUNICATIONS                                                  SERVICES
 1-55 BLVD
 CHARLES DE
 GAULLE 927
 COLOMBES,
 FRANCE
 SMARTCAR, INC.                                                  GOODS/                                                                                                 $200,000.00
 1001 N.                                                         SERVICES
 RENGSTORFF AVE
 STE 200
 Mountain View, CA
 94043
 SUBODH SAXENA                                                   GOODS/                                                                                                 $219,781.00
 1305-6 SEVILLA                                                  SERVICES
 RAHJA EXOCTICA
 MADH ISLAND
 MUMBAI 400061
 INDIA
 WEATHERFIELD, T.                                                NOTE                                                                                                     $82,872.21
 1630 LEES LANE
 Auburn, CA 95603


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                Case 21-50314-btb                    Doc 1        Entered 04/24/21 13:49:23                          Page 9 of 38



 Debtor    AIRWIRE TECHNOLOGIES                                                                               Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 WOLF, F.                                                        WAGES                                                                                                  $262,500.00
 7680 SOFT WINDS
 DRIVE
 Reno, NV 89506
 WOODMAN, D.                                                     NOTE                                                                                                   $761,184.44
 233 MOCKINGBIRD
 TRAIL
 Palm Beach, FL
 33480




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                         Case 21-50314-btb                           Doc 1    Entered 04/24/21 13:49:23           Page 10 of 38
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                             District of Nevada
 In re       AIRWIRE TECHNOLOGIES                                                                             Case No.
                                                                                    Debtor(s)                 Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $      Actual Fees/Costs
             Prior to the filing of this statement I have received                                        $                 10,000.00
             Balance Due                                                                                  $                 Unknown

2.     The source of the compensation paid to me was:
                  Debtor paid $4,000.00              Other (specify): Debashis Bagchi paid $6,000.00

3.     The source of compensation to be paid to me is:
                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:

                                                                             CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     April 23, 2021                                                                 /s/ STEPHEN R. HARRIS
     Date                                                                           STEPHEN R. HARRIS
                                                                                    Signature of Attorney
                                                                                    HARRIS LAW PRACTICE LLC
                                                                                    6151 LAKESIDE DRIVE
                                                                                    SUITE 2100
                                                                                    Reno, NV 89511
                                                                                    775-786-7600 Fax: 775-786-7764
                                                                                    steve@harrislawreno.com
                                                                                    Name of law firm




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                         Case 21-50314-btb                           Doc 1    Entered 04/24/21 13:49:23        Page 11 of 38

                                                               United States Bankruptcy Court
                                                                             District of Nevada
 In re      AIRWIRE TECHNOLOGIES                                                                            Case No.
                                                                                    Debtor(s)               Chapter       11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                              Security Class Number of Securities              Kind of Interest
 business of holder
 AMELIO, GIL                                                          COMMON          3,718,959                        STOCK
 2821 SETTING SUN DRIVE
 Corona Del Mar, CA 92625

 AMELIO, GIL                                                          PREFERRED       21,447                           STOCK
 2821 SETTING SUN DRIVE                                               SERIES D
 Corona Del Mar, CA 92625

 ANDREA L. SCHROEDER                                                  COMMON          1,000,000                        STOCK
 2016 FAMILY TRUST DATED 1/22/2016
 641 PINE COURT
 Naples, FL 34102

 BAGCHI, DEBASHIS                                                     COMMON          3,500,000                        STOCK
 1525 SUTTERBROOK WAY
 Reno, NV 89521

 BENGSTON FAMILY TRUST                                                COMMON          5,622,762                        STOCK
 2370 SOLARI DR.
 Reno, NV 89509

 BENGSTON FAMILY TRUST                                                PREFERRED       963,984                          STOCK
 2370 SOLARI DR.                                                      SERIES A
 Reno, NV 89509

 BENGSTON FAMILY TRUST                                                PREFERRED       147,345                          STOCK
 2370 SOLARI DR.                                                      SERIES D
 Reno, NV 89509

 BENGSTON, JON                                                        COMMON          1,500,000                        STOCK
 2370 SOLARI DR.
 Reno, NV 89509

 BERNDT, RICHARD TRUSTEE OF THE R.                                    COMMON          4,377,615                        STOCK
 BERNDT
 LIVIGN TRUST U/A 11-20-84
 2250 QUARTON ROAD
 Bloomfield Hills, MI 48304

 BERNDT, RICHARD TRUSTEE OF THE R.                                    PREFERRED       53,945                           STOCK
 BERNDT                                                               SERIES D
 LIVIGN TRUST U/A 11-20-84
 2250 QUARTON ROAD
 Bloomfield Hills, MI 48304




Sheet 1 of 12 in List of Equity Security Holders
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                         Case 21-50314-btb                           Doc 1     Entered 04/24/21 13:49:23       Page 12 of 38


 In re:    AIRWIRE TECHNOLOGIES                                                                     Case No.
                                                                                      Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                             (Continuation Sheet)

 Name and last known address or place of                              Security Class Number of Securities        Kind of Interest
 business of holder

 BURGESS, WAYNE                                                       COMMON           15,000                    STOCK
 2488 W. CEZANNE CIR.
 Tucson, AZ 85741

 BUSCHELMAN, MICHAEL AND CHERYL,                                      PREFERRED        25,000                    STOCK
 TRUSTEES                                                             SERIES B
 UNDER THE BUSCHELMAN FAMILY TRUST
 DATED JUNE 3, 2003
 PO BOX 51371
 Sparks, NV 89435

 BUSCHELMAN, MICHAEL AND CHERYL,                                      PREFERRED        101,191                   STOCK
 TRUSTEES                                                             SERIES A
 UNDER THE BUSCHELMAN FAMILY TRUST
 DATED JUNE 3, 2003
 PO BOX 51371
 Sparks, NV 89435

 BUSCHELMAN, MICHAEL AND CHERYL,                                      PREFERRED        14,080                    STOCK
 TRUSTEES                                                             SERIES D
 UNDER THE BUSCHELMAN FAMILY TRUST
 DATED JUNE 3, 2003
 PO BOX 51371
 Sparks, NV 89435

 BUSCHELMAN, MICHAEL AND CHERYL,                                      COMMON           642,049                   STOCK
 TRUSTEES
 UNDER THE BUSCHELMAN FAMILY TRUST
 DATED JUNE 3, 2003
 PO BOX 51371
 Sparks, NV 89435

 CAPURRO, KEITH AND JENNIFER                                          COMMON           232,750                   STOCK
 643 JOHN FREMONT DRIVE
 Reno, NV 89509

 CAPURRO, KEITH AND JENNIFER                                          PREFERRED        33,250                    STOCK
 643 JOHN FREMONT DRIVE                                               SERIES D
 Reno, NV 89509

 CLADIANOS III, PETE                                                  COMMON           4,267,351                 STOCK
 1755 BACK NINE TRAIL
 Reno, NV 89523

 CLADIANOS III, PETE                                                  PREFERRED        10,000                    STOCK
 1755 BACK NINE TRAIL                                                 SERIES B
 Reno, NV 89523




List of equity security holders consists of 12 total page(s)
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                         Case 21-50314-btb                           Doc 1     Entered 04/24/21 13:49:23       Page 13 of 38


 In re:    AIRWIRE TECHNOLOGIES                                                                     Case No.
                                                                                      Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                             (Continuation Sheet)

 Name and last known address or place of                              Security Class Number of Securities        Kind of Interest
 business of holder

 CLADIANOS III, PETE                                                  PREFERRED        73,193                    STOCK
 1755 BACK NINE TRAIL                                                 SERIES D
 Reno, NV 89523

 CLADIANOS, ALLISON                                                   COMMON           100,000                   STOCK
 1755 BACK NINE TRAIL
 Reno, NV 89523

 CLADIANOS, BRADLEY                                                   COMMON           100,000                   STOCK
 1755 BACK NINE TRAIL
 Reno, NV 89523

 CLADIANOS, RENATTA                                                   COMMON           200,000                   STOCK
 1755 BACK NINE TRAIL
 Reno, NV 89523

 CONSTITUTION MANAGEMENT CO. INC.                                     COMMON           175,000                   STOCK
 ADDRESS UNKNOWN

 CONSTITUTION MANAGEMENT CO. INC.                                     PREFERRED        25,000                    STOCK
 ADDRESS UNKNOWN                                                      SERIES D

 CORDOVA, JON                                                         COMMON           250,000                   STOCK
 766 DUCANVILE CT
 Campbell, CA 95008

 CORDOVA, JON                                                         PREFERRED        82,235                    STOCK
 766 DUCANVILE CT                                                     SERIES A
 Campbell, CA 95008

 CUNEO, DENNIS                                                        COMMON           88,515                    STOCK
 ADDRESS UNKNOWN

 CUNEO, DENNIS                                                        PREFERRED        12,645                    STOCK
 ADDRESS UNKNOWN                                                      SERIES D

 DALE, ERIC                                                           COMMON           44,380                    STOCK
 97 SOUTH SHORE ROAD
 Little Compton, RI 02837

 DALE, ERIC                                                           PREFERRED        6,340                     STOCK
 97 SOUTH SHORE ROAD                                                  SERIES D
 Little Compton, RI 02837

 DAVIDS, ROBERT                                                       COMMON           500,000                   STOCK
 2572 EDGEROCK ROAD
 Reno, NV 89519


List of equity security holders consists of 12 total page(s)
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                         Case 21-50314-btb                           Doc 1     Entered 04/24/21 13:49:23       Page 14 of 38


 In re:    AIRWIRE TECHNOLOGIES                                                                     Case No.
                                                                                      Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                             (Continuation Sheet)

 Name and last known address or place of                              Security Class Number of Securities        Kind of Interest
 business of holder

 DAVIDS, ROBERT                                                       PREFERRED        255,298                   STOCK
 2572 EDGEROCK ROAD                                                   SERIES A
 Reno, NV 89519

 DAVIS, JAMES                                                         COMMON           172,400                   STOCK
 1170 ROCK BLVD.
 STE 2
 Reno, NV 89502

 DZIURDA, FRANK AND KATHLEEN                                          COMMON           50,000                    STOCK
 225 W. COYOTE DR.
 Washoe Valley, NV 89704

 DZIURDA, FRANK AND KATHLEEN                                          PREFERRED        48,284                    STOCK
 225 W. COYOTE DR.                                                    SERIES A
 Washoe Valley, NV 89704

 EDELSON, HARRY                                                       COMMON           12,525,000                STOCK
 412
 BRAEBURN ROAD
 Ho Ho Kus, NJ 07423

 EDELSON, HARRY                                                       PREFERRED        75,000                    STOCK
 412                                                                  SERIES D
 BRAEBURN ROAD
 Ho Ho Kus, NJ 07423

 FABBRI, LUCA                                                         COMMON           5,000                     STOCK
 11421 MARKS DRIVE
 Conifer, CO 80433

 FOLTZ, CHARLES D.                   COMMON                                            177,128                   STOCK
 TRUSTEE OF THE FOLTZ 2011 REVOCABLE
 TR
 ADDRESS UNKNOWN

 FOLTZ, CHARLES D.                   PREFERRED                                         25,304                    STOCK
 TRUSTEE OF THE FOLTZ 2011 REVOCABLE SERIES D
 TR
 ADDRESS UNKNOWN

 GEDDES, ANNETTE                                                      COMMON           3,031,478                 STOCK
 227 AUSTRALIAN AVE.
 APT. 4E
 Palm Beach, FL 33480




List of equity security holders consists of 12 total page(s)
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                         Case 21-50314-btb                           Doc 1     Entered 04/24/21 13:49:23       Page 15 of 38


 In re:    AIRWIRE TECHNOLOGIES                                                                     Case No.
                                                                                      Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                             (Continuation Sheet)

 Name and last known address or place of                              Security Class Number of Securities        Kind of Interest
 business of holder

 GEDDES, ANNETTE                                                      PREFERRED        27,354                    STOCK
 227 AUSTRALIAN AVE.                                                  SERIES D
 APT. 4E
 Palm Beach, FL 33480

 GOETZ, JOHN                                                          COMMON           10,000                    STOCK
 5348 NEWTON AVENUE S.
 Minneapolis, MN 55419

 GOETZ, JOHN                                                          PREFERRED        4,861                     STOCK
 5348 NEWTON AVENUE S.                                                SERIES A
 Minneapolis, MN 55419

 GOETZ, JOHN                                                          PREFERRED        10,000                    STOCK
 5348 NEWTON AVENUE S.                                                SERIES B
 Minneapolis, MN 55419

 GROGAN, ALLEN                                                        COMMON           50,000                    STOCK
 8637 ALLENWOOD ROAD
 Los Angeles, CA 90046

 GRYZMALA, ROBERT                                                     COMMON           350,000                   STOCK
 299 MILWAUKEE STREET
 STE 300
 Denver, CO 80206

 GRYZMALA, ROBERT                                                     PREFERRED        50,000                    STOCK
 299 MILWAUKEE STREET                                                 SERIES D
 STE 300
 Denver, CO 80206

 JANVARY, ANTONIA                                                     COMMON           441,545                   STOCK
 16435 SNOW FLOWER DRIVE
 Reno, NV 89511

 JANVARY, ANTONIA                                                     PREFERRED        10,000                    STOCK
 16435 SNOW FLOWER DRIVE                                              SERIES B
 Reno, NV 89511

 JANVARY, ANTONIA                                                     PREFERRED        5,935                     STOCK
 16435 SNOW FLOWER DRIVE                                              SERIES D
 Reno, NV 89511

 JOHNSON, RICHARD                                                     COMMON           750,000                   STOCK
 ADDRESS UNKNOWN




List of equity security holders consists of 12 total page(s)
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                         Case 21-50314-btb                           Doc 1     Entered 04/24/21 13:49:23       Page 16 of 38


 In re:    AIRWIRE TECHNOLOGIES                                                                     Case No.
                                                                                      Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                             (Continuation Sheet)

 Name and last known address or place of                              Security Class Number of Securities        Kind of Interest
 business of holder

 JOSTROM, ERIC                                                        COMMON           654.999                   STOCK
 53 S. MAIN STREET
 Ipswich, MA 01938

 JOSTROM, ERIC                                                        PREFERRED        7,857                     STOCK
 53 S. MAIN STREET                                                    SERIES D
 Ipswich, MA 01938

 KAZMIERSKI, MICHAEL                                                  COMMON           88,200                    STOCK
 5215 BELLAZZA COURT
 Reno, NV 89519

 KAZMIERSKI, MICHAEL                                                  PREFERRED        12,600                    STOCK
 5215 BELLAZZA COURT                                                  SERIES D
 Reno, NV 89519

 KUDU, LLC                                                            COMMON           50,000                    STOCK
 5690 RIGGINS CT.
 Reno, NV 89502

 KUDU, LLC                                                            PREFERRED        107,298                   STOCK
 5690 RIGGINS CT.                                                     SERIES A
 Reno, NV 89502

 KUDU, LLC                                                            PREFERRED        60,000                    STOCK
 5690 RIGGINS CT.                                                     SERIES B
 Reno, NV 89502

 LAURO, GEORGE                                                        COMMON           10,000                    STOCK
 14625 ALOHA AVENUE
 Saratoga, CA 95070

 LAURO, GEORGE                                                        PREFERRED        21,939                    STOCK
 14625 ALOHA AVENUE                                                   SERIES A
 Saratoga, CA 95070

 MOORE, DENYSE                                                        COMMON           5,000                     STOCK
 2371 ROMAN DRIVE
 Sparks, NV 89434

 MOORE, DENYSE                                                        PREFERRED        2,430                     STOCK
 2371 ROMAN DRIVE                                                     SERIES A
 Sparks, NV 89434

 PAULSEN, CRAIG AND GINGER                                            COMMON           461,753                   STOCK
 1350 MONTE VISTA DRIVE
 Reno, NV 89511



List of equity security holders consists of 12 total page(s)
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                         Case 21-50314-btb                           Doc 1     Entered 04/24/21 13:49:23       Page 17 of 38


 In re:    AIRWIRE TECHNOLOGIES                                                                     Case No.
                                                                                      Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                             (Continuation Sheet)

 Name and last known address or place of                              Security Class Number of Securities        Kind of Interest
 business of holder

 PAULSEN, CRAIG AND GINGER                                            PREFERRED        104,112                   STOCK
 1350 MONTE VISTA DRIVE                                               SERIES A
 Reno, NV 89511

 PAULSEN, CRAIG AND GINGER                                            PREFERRED        20,000                    STOCK
 1350 MONTE VISTA DRIVE                                               SERIES B
 Reno, NV 89511

 PAULSEN, CRAIG AND GINGER                                            PREFERED         2,679                     STOCK
 1350 MONTE VISTA DRIVE                                               SERIES D
 Reno, NV 89511

 RHE TRUST, ROGER ELTON TRUSTEE                                       COMMON           29,949,230                STOCK
 PO BOX 2876
 Reno, NV 89505

 RHE TRUST, ROGER ELTON TRUSTEE                                       PREFERRED        200,000                   STOCK
 PO BOX 2876                                                          SERIES A
 Reno, NV 89505

 RHE TRUST, ROGER ELTON TRUSTEE                                       PREFERRED        800,000                   STOCK
 PO BOX 2876                                                          SERIES B
 Reno, NV 89505

 RHE TRUST, ROGER ELTON TRUSTEE                                       PREFERRED        100,000                   STOCK
 PO BOX 2876                                                          SERIES D
 Reno, NV 89505

 ROMERO, GLORIA                                                       COMMON           200,000                   STOCK
 2901 JULIANN WAY
 Reno, NV 89509

 ROMERO, GLORIA                                                       PREFERRED        93,676                    STOCK
 2901 JULIANN WAY                                                     SERIES A
 Reno, NV 89509

 ROMERO, MARCO                                                        COMMON           350,000                   STOCK
 14295 CABALLERO COURT
 Reno, NV 89511

 ROMERO, MARCO                                                        PREFERRED        135,427                   STOCK
 14295 CABALLERO COURT                                                SERIES A
 Reno, NV 89511

 ROWE, JOHN AND VALERIE                                               COMMON           5,480,501                 STOCK
 300 CENTRAL PARK WEST
 APT. 29G
 New York, NY 10024


List of equity security holders consists of 12 total page(s)
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                         Case 21-50314-btb                           Doc 1     Entered 04/24/21 13:49:23       Page 18 of 38


 In re:    AIRWIRE TECHNOLOGIES                                                                     Case No.
                                                                                      Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                             (Continuation Sheet)

 Name and last known address or place of                              Security Class Number of Securities        Kind of Interest
 business of holder

 ROWE, JOHN AND VALERIE                                               PREFERRED        961,538                   STOCK
 300 CENTRAL PARK WEST                                                SERIES C
 APT. 29G
 New York, NY 10024

 ROWE, JOHN AND VALERIE                                               PREFERRED        68,643                    STOCK
 300 CENTRAL PARK WEST                                                SERIES D
 APT. 29G
 New York, NY 10024

 RUNGE, JAMES                                                         COMMON           20,000                    STOCK
 10 APPALOOSA CIRCLE
 Reno, NV 89508

 SCHROEDER, DENNIS                                                    COMMON           478,423                   STOCK
 11660 NIGHT HERON DRIVE
 Naples, FL 34119

 SCHROEDER, DENNIS                                                    PREFERRED        5,489                     STOCK
 11660 NIGHT HERON DRIVE                                              SERIES D
 Naples, FL 34119

 SCHROEDER, DENNIS AND JUDTIH                                         COMMON           1,587,955                 STOCK
 11660 NIGHT HERON DRIVE
 Naples, FL 34119

 SCHROEDER, DENNIS AND JUDTIH                                         PREFERRED        12,565                    STOCK
 11660 NIGHT HERON DRIVE                                              SERIES D
 Naples, FL 34119

 SCHROEDER, DOUGLAS                                                   COMMON           10,000                    STOCK
 5012 RIDGE ROAD
 Minneapolis, MN 55436

 SCHROEDER, JOHN                                                      COMMON           10,000                    STOCK
 641 PINE COURT
 Naples, FL 34102

 SCHROEDER, JUDITH                                                    COMMON           318,977                   STOCK
 11660 NIGHT HERON DRIVE
 Naples, FL 34119

 SCHROEDER, JUDITH                                                    PREFERRED        2,711                     STOCK
 11660 NIGHT HERON DRIVE                                              SERIES D
 Naples, FL 34119




List of equity security holders consists of 12 total page(s)
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                         Case 21-50314-btb                           Doc 1     Entered 04/24/21 13:49:23       Page 19 of 38


 In re:    AIRWIRE TECHNOLOGIES                                                                     Case No.
                                                                                      Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                             (Continuation Sheet)

 Name and last known address or place of                              Security Class Number of Securities        Kind of Interest
 business of holder

 SCHROEDER, LAUREN                                                    COMMON           10,000                    STOCK
 320 FAIRFIELD DR.
 State College, PA 16801

 SCHROEDER, LINDSAY                                                   COMMON           10,000                    STOCK
 3720 SCOTT STREET
 #204
 San Francisco, CA 94123

 SCHROEDER, LISA                                                      COMMON           10,000                    STOCK
 320 FAIRFIELD DR.
 State College, PA 16801

 SCHROEDER, MICHAEL TRUSTEE OF THE                                    COMMON           92,960                    STOCK
 MICHAEL SCHROEDER TRUST UAD 3/6/09
 641 PINE CT.
 Naples, FL 34102

 SCHROEDER, MICHAEL TRUSTEE OF THE                                    PREFERRED        13,280                    STOCK
 MICHAEL SCHROEDER TRUST UAD 3/6/09                                   SERIES D
 641 PINE CT.
 Naples, FL 34102

 SCHROEDER, STEVEN                                                    COMMON           10,000                    STOCK
 403-33RD AVE. NORTH
 Myrtle Beach, SC 29577

 SILVA, GREG AND JILL                                                 COMMON           437,500                   STOCK
 1603 TAOS LANE
 Reno, NV 89511

 SILVA, GREG AND JILL                                                 PREFERRED        103,742                   STOCK
 1603 TAOS LANE                                                       SERIES A
 Reno, NV 89511

 SILVA, GREG AND JILL                                                 PREFERRED        25,000                    STOCK
 1603 TAOS LANE                                                       SERIES B
 Reno, NV 89511

 SPOKOWSKI, WALTER                                                    COMMON           1,640,105                 STOCK
 PO BOX 2427
 East Falmouth, MA 02536

 SPOKOWSKI, WALTER                                                    PREFERRED        20,015                    STOCK
 PO BOX 2427                                                          SERIES D
 East Falmouth, MA 02536




List of equity security holders consists of 12 total page(s)
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                         Case 21-50314-btb                           Doc 1     Entered 04/24/21 13:49:23       Page 20 of 38


 In re:    AIRWIRE TECHNOLOGIES                                                                     Case No.
                                                                                      Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                             (Continuation Sheet)

 Name and last known address or place of                              Security Class Number of Securities        Kind of Interest
 business of holder

 STEVENS, GREGORY                                                     COMMON           20,000                    STOCK
 10033 LAKE MIONA WAY
 Oxford, FL 34484

 STORMSURGE PARTNERS LLC                                              COMMON           543,974                   STOCK
 660 GLENCOE ROAD
 Excelsior, MN 55331

 STORMSURGE PARTNERS LLC                                              PREFERRED        6,282                     STOCK
 660 GLENCOE ROAD                                                     SERIES D
 Excelsior, MN 55331

 TAVORMINA, JOSEPH                                                    COMMON           5,000                     STOCK
 ADDRESS UNKNOWN

 THE LAW OFFICES OF CHARLES R. ZEH                                    COMMON           4,000,000                 STOCK
 50 WEST LIBERTY STREET
 SUITE 950
 Reno, NV 89501

 THIEWES, DANIEL                                                      COMMON           10,000                    STOCK
 2740 FOUNTAIN VIEW CIRCLE
 #207
 Naples, FL 34109

 THIEWES, LYNN                                                        COMMON           10,000                    STOCK
 9916 BOCA CIRCLE
 Naples, FL 34109

 VAGUJHELYI, GEORGE                                                   COMMON           262,500                   STOCK
 6833 OAK GRASS COURT
 Reno, NV 89511

 VAGUJHELYI, GEORGE                                                   PREFERRED        37,500                    STOCK
 6833 OAK GRASS COURT                                                 SERIES D
 Reno, NV 89511

 VLASEK, CHRISTOPHER                                                  COMMON           100,000                   STOCK
 1755 BACK NINE TRAIL
 Reno, NV 89523

 WATTS GLOBAL LLC                                                     COMMON           1,160,000                 STOCK
 555 WORTH AVENUE
 APT #407
 Palm Beach, FL 33480




List of equity security holders consists of 12 total page(s)
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                         Case 21-50314-btb                           Doc 1     Entered 04/24/21 13:49:23       Page 21 of 38


 In re:    AIRWIRE TECHNOLOGIES                                                                     Case No.
                                                                                      Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                             (Continuation Sheet)

 Name and last known address or place of                              Security Class Number of Securities        Kind of Interest
 business of holder

 WATTS, BRUCE                                                         COMMON           400,000                   STOCK
 781 CRANDON BLVD
 UNIT 105
 Key Biscayne, FL 33149

 WATTS, SUSAN                                                         COMMON           548,524                   STOCK
 555 WORTH AVENUE
 APT #407
 Palm Beach, FL 33480

 WATTS, SUSAN                                                         PREFERRED        6,932                     STOCK
 555 WORTH AVENUE                                                     SERIES D
 APT #407
 Palm Beach, FL 33480

 WIERSMA, DEREK                                                       COMMON           3,406,566                 STOCK
 38859 SUMMIT ROCK LANE
 Murrieta, CA 92563

 WIERSMA, DEREK                                                       PREFERRED        66,118                    STOCK
 38859 SUMMIT ROCK LANE                                               SERIES D
 Murrieta, CA 92563

 WIERSMA, DEREK TRUSTEE OF THE                                        COMMON           302,140                   STOCK
 WIERSMA
 FAMILY REVOCABLE TRUST
 38859 SUMMIT ROCK LANE
 Murrieta, CA 92563

 WIERSMA, DEREK TRUSTEE OF THE                                        PREFERRED        40,000                    STOCK
 WIERSMA                                                              SERIES B
 FAMILY REVOCABLE TRUST
 38859 SUMMIT ROCK LANE
 Murrieta, CA 92563

 WILDE, STEVE                                                         COMMON           100,000                   STOCK
 127 MACKLIN DRIVE
 Cotati, CA 94931

 WOLF, FORREST AND ROBIN                                              COMMON           430,000                   STOCK
 ADDRESS UNKNOWN

 WOLF, FORREST AND ROBIN                                              PREFERRED        125,677                   STOCK
 ADDRESS UNKNOWN                                                      SERIES A

 WOODMAN, DEAN                                                        COMMON           6,125,000                 STOCK
 233 MOCKINGBIRD TRAIL
 Palm Beach, FL 33480


List of equity security holders consists of 12 total page(s)
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                         Case 21-50314-btb                           Doc 1     Entered 04/24/21 13:49:23                   Page 22 of 38


 In re:    AIRWIRE TECHNOLOGIES                                                                          Case No.
                                                                                      Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                             (Continuation Sheet)

 Name and last known address or place of                              Security Class Number of Securities                       Kind of Interest
 business of holder

 WOODMAN, DEAN                                                        PREFERRED        875,000                                  STOCK
 233 MOCKINGBIRD TRAIL                                                SERIES D
 Palm Beach, FL 33480


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the PRESIDENT of the corporation named as the debtor in this case, declare under penalty of perjury that I have
read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date April 24, 2021                                                             Signature /s/ DEBASHIS BAGCHI
                                                                                            DEBASHIS BAGCHI

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




List of equity security holders consists of 12 total page(s)
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                         Case 21-50314-btb                           Doc 1    Entered 04/24/21 13:49:23   Page 23 of 38




                                                               United States Bankruptcy Court
                                                                             District of Nevada
 In re      AIRWIRE TECHNOLOGIES                                                                      Case No.
                                                                                    Debtor(s)         Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the PRESIDENT of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and

correct to the best of my knowledge.




 Date:       April 24, 2021                                              /s/ DEBASHIS BAGCHI
                                                                         DEBASHIS BAGCHI/PRESIDENT
                                                                         Signer/Title




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
    Case 21-50314-btb   Doc 1   Entered 04/24/21 13:49:23   Page 24 of 38



}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                  AIRWIRE TECHNOLOGIES
                  9670 GATEWAY DRIVE
                  #250
                  RENO, NV 89521

                  STEPHEN R. HARRIS
                  HARRIS LAW PRACTICE LLC
                  6151 LAKESIDE DRIVE
                  SUITE 2100
                  RENO, NV 89511

                  INTERNAL REVENUE SERVICE
                  P O BOX 7346
                  PHILADELPHIA, PA 19101-7346

                  NEVADA DEPARTMENT OF MOTOR VEHICLES
                  LEGAL DIVISION
                  855 WRIGHT WAY
                  CARSON CITY, NV 89711

                  NEVADA DEPARTMENT OF TAXATION
                  BANKRUPTCY SECTION
                  555 E. WASHINGTON
                  STE 1300
                  LAS VEGAS, NV 89101

                  NEVADA LABOR COMMISSION
                  1818 E. COLLEGE DRIVE
                  #102
                  CARSON CITY, NV 89706

                  OFFICE OF THE UNITED STATES TRUSTEE
                  300 BOOTH STREET ROOM 3009
                  RENO, NV 89509

                  AMELIO, A.
                  5955 LAKE GENEVA DRIVE
                  RENO, NV 89511

                  AMELIO, GIL
                  2821 SETTING SUN DRIVE
                  CORONA DEL MAR, CA 92625

                  AMERICAN EXPRESS
                  PO BOX 981535
                  EL PASO, TX 79998

                  ANDREA L. SCHROEDER
                  2016 FAMILY TRUST DATED 1/22/2016
                  641 PINE COURT
                  NAPLES, FL 34102

                  BAGCHI, DEBASHIS
                  1525 SUTTERBROOK DRIVE
                  RENO, NV 89509
Case 21-50314-btb   Doc 1   Entered 04/24/21 13:49:23   Page 25 of 38




              BAGCHI, DEBASHIS
              1525 SUTTERBROOK WAY
              RENO, NV 89521

              BANK OF AMERICA
              PO BOX 15284
              WILMINGTON, DE 19850

              BENGSTON FAMILY TRUST
              2370 SOLARI DR.
              RENO, NV 89509

              BENGSTON, JON
              2370 SOLARI DR.
              RENO, NV 89509

              BENGTSON FAMILY TRUST
              2370 SOLARI DRIVE
              RENO, NV 89509

              BENGTSON, JON
              2370 SOLARI DRIVE
              RENO, NV 89509

              BERNDT, R.
              2250 QUARTON ROAD
              BLOOMFIELD HILLS, MI 48304

              BERNDT, RICHARD TRUSTEE OF THE R. BERNDT
              LIVIGN TRUST U/A 11-20-84
              2250 QUARTON ROAD
              BLOOMFIELD HILLS, MI 48304

              BOUSTEAD SECURITIES, LLC
              6 VENTURE
              STE 265
              ANAHEIM, CA 92816
              BURGARELLO ALARM
              50 SNIDER WAY
              SPARKS, NV 89431

              BURGESS, WAYNE
              2488 W. CEZANNE CIR.
              TUCSON, AZ 85741

              BUSCHELMAN, MICHAEL AND CHERYL, TRUSTEES
              UNDER THE BUSCHELMAN FAMILY TRUST
              DATED JUNE 3, 2003
              PO BOX 51371
              SPARKS, NV 89435

              CAPURRO, KEITH AND JENNIFER
              643 JOHN FREMONT DRIVE
              RENO, NV 89509
Case 21-50314-btb   Doc 1   Entered 04/24/21 13:49:23   Page 26 of 38




              CHORUS CALL, INC.
              2420 MOSSIDE BLVD
              MONROEVILLE, PA 15146

              CLADIANOS III, PETE
              1755 BACK NINE TRAIL
              RENO, NV 89523

              CLADIANOS, ALLISON
              1755 BACK NINE TRAIL
              RENO, NV 89523

              CLADIANOS, BRADLEY
              1755 BACK NINE TRAIL
              RENO, NV 89523

              CLADIANOS, P.
              50 LIBERTY STREET
              STE 950
              RENO, NV 89501

              CLADIANOS, RENATTA
              1755 BACK NINE TRAIL
              RENO, NV 89523

              CLAUDE LAURENT
              ALLE 3 9000
              AALBORG DENMARK

              COMPUTER SIMULATION TECHNOLOGY
              BAD NEUHEIMER STREET
              19 D-64289
              DARMSTADT GERMANY

              CONSTITUTION MANAGEMENT CO. INC.
              ADDRESS UNKNOWN

              CORDOVA, JON
              766 DUCANVILE CT
              CAMPBELL, CA 95008

              CUNEO, DENNIS
              ADDRESS UNKNOWN

              DALE, ERIC
              97 SOUTH SHORE ROAD
              LITTLE COMPTON, RI 02837

              DAVIDS, ROBERT
              2572 EDGEROCK ROAD
              RENO, NV 89519
Case 21-50314-btb   Doc 1   Entered 04/24/21 13:49:23   Page 27 of 38




              DAVIS, JAMES
              1170 ROCK BLVD.
              STE 2
              RENO, NV 89502

              DIGI-KEY CORPORATION 1083534
              PO BOX 250
              THIEF RIVER FALLS, MN 56701

              DUANE MORRIS, LLP
              ATTN: PAYMENT PROCESSING
              30 SOIUTH 17TH STREET
              PHILADELPHIA, PA 19103

              DUN & BRADSTREET
              75 REMITTANCE DRIVE
              STE 1793
              CHICAGO, IL 60675

              DZIURDA, FRANK AND KATHLEEN
              225 W. COYOTE DR.
              WASHOE VALLEY, NV 89704

              EDELSON, HARRY
              300 TICE BLVD
              WOODCLIFF LAKE, NJ 07677

              EDELSON, HARRY
              412
              BRAEBURN ROAD
              HO HO KUS, NJ 07423
              EGAN, R.
              40 WEST PARK PALCE
              UNIT 505
              MORRISTOWN, NJ 07960

              EXCELSIS
              5335 KIETZKE LANE
              #110
              RENO, NV 89511

              FABBRI, LUCA
              11421 MARKS DRIVE
              CONIFER, CO 80433

              FIRST FLORIDA SECURITIES
              11660 NIGHT HERON DRIVE
              NAPLES, FL 34119

              FNT CORPORATION
              9780 HAFFLINGER LANE
              RENO, NV 89521
Case 21-50314-btb   Doc 1   Entered 04/24/21 13:49:23   Page 28 of 38




              FOLTZ, CHARLES D.
              TRUSTEE OF THE FOLTZ 2011 REVOCABLE TR
              ADDRESS UNKNOWN

              GEDDES, A.
              227 AUSTRALIAN AVE.
              APT 4E
              PALM BEACH, FL 33480

              GEDDES, ANNETTE
              227 AUSTRALIAN AVE.
              APT. 4E
              PALM BEACH, FL 33480

              GILBERT AMELIO
              5940 LAKE GENEVA ROAD
              RENO, NV 89511

              GOETZ, JOHN
              5348 NEWTON AVENUE S.
              MINNEAPOLIS, MN 55419

              GONZALEZ, G.
              203 PARKHURST LANE
              ALLEN, TX 75013

              GOOGLE INC. DEPT 33654
              PO 3900
              SAN FRANCISCO, CA 94139

              GROGAN, ALLEN
              8637 ALLENWOOD ROAD
              LOS ANGELES, CA 90046

              GRYZMALA, ROBERT
              299 MILWAUKEE STREET
              STE 300
              DENVER, CO 80206

              GSMA
              1000 ABERNATHY ROAD
              STE 450
              ATLANTA, GA 30328

              HAUSER
              ADDRESS UNKNOWN

              HOLLAND & HART LLP
              5441 KIETZKE LANE
              2ND FL
              RENO, NV 89511

              IBM CORPORATION
              PO BOX 676673
              DALLAS, TX 75267
Case 21-50314-btb   Doc 1   Entered 04/24/21 13:49:23   Page 29 of 38




              JABIL CIRCUIT INDIA PRIVATE (EHTP UNIT)
              MIDC INDUSTRIAL ARE RAJANGAON
              PUNE 412220 INDIA

              JAIME MARTORELL
              1704 OAK CREEK DRIVE
              APT 403
              PALO ALTO, CA 94304

              JAMES E. DAVIS
              3300 KAUAI COURT
              B-3
              RENO, NV 89509

              JANVARY, ANTONIA
              16435 SNOW FLOWER DRIVE
              RENO, NV 89511

              JOHNSON, RICHARD
              ADDRESS UNKNOWN

              JOSTROM, ERIC
              53 S. MAIN STREET
              IPSWICH, MA 01938

              KAZMIERSKI, MICHAEL
              5215 BELLAZZA COURT
              RENO, NV 89519

              KENANDY INC.
              303 TWIN DOLPHIN DRIVE
              STE 500
              REDWOOD CITY, CA 94065

              KRAFT, G.
              4540 ALPES WAY
              RENO, NV 89511
              KUDU, LLC
              5690 RIGGINS CT.
              RENO, NV 89502

              KUNSHAN UNITED-CON ELCTRONIC CO. LTD
              #289 WANGSHAN BEILU
              KUNSHAN CITY, JIANGSU CHINA

              LAURO, GEORGE
              14625 ALOHA AVENUE
              SARATOGA, CA 95070

              LAW OFFICES OF CHARLES R. ZEH
              50 W. LIBERTY STREET
              STE 950
              RENO, NV 89501
Case 21-50314-btb   Doc 1   Entered 04/24/21 13:49:23   Page 30 of 38




              LIU SHEN & ASSOCIATES
              PO BOX 9055
              10TH FL BUILDING I 10
              CAIHEFANG ROAD HAIDIAN DISTRICT
              BEIJING 100080 CHINA

              M30 STANDS CARRETERA DE LA SANTA
              CREU DE CALAFELL 86 08830
              SANT BOI DE LLOBREGAT
              BARCELONA SPAIN

              MARTORELL, J.
              9900 WILBUR MAY PARKWAY
              APT. 2704
              RENO, NV 89521

              MATORELL, J.
              9900 WILBUR MAY PARKWAY
              APT. 2704
              RENO, NV 89521

              MENTOR GRAPHICS CORPORATION
              8005 SW BOECKMAN RD
              WILSONVILLE, OR 97070

              MISTRAL SOLUTIONS PVT LTD
              #60 ADARSH REGENT
              100 FT RING ROAD DOMLUR EXTENSION
              BANGALORE 560071 INDIA

              MITEL CLOUD SERVICES
              28760 NETWORK PLACE
              CHICAGO, IL 60673

              MOORE, DENYSE
              2371 ROMAN DRIVE
              SPARKS, NV 89434
              NISHITH DESAI ASSOCIATES
              SILICON VALLEY OFFICE
              220 CALIFORNIA AVE., STE 201
              PALO ALTO, CA 94306

              OBEROI, A.
              330 CRESCENT VILLAGE CIRCLE
              SUITE 1345
              SAN JOSE, CA 95134

              ORLANDO CUETER
              16711 COLLINS AVE.
              APT. 1704
              NORTH MIAMI BEACH, FL 33160
Case 21-50314-btb   Doc 1   Entered 04/24/21 13:49:23   Page 31 of 38




              PAULSEN, CRAIG AND GINGER
              1350 MONTE VISTA DRIVE
              RENO, NV 89511

              PAYSCALE INC.
              75 REMITTANCE DR.
              DEPT 1343
              CHICAGO, IL 60675

              PHILLIPS, R.
              5660 FLORET CIRCLE
              RENO, NV 89511

              POLSINNELLI
              THREE EMBARCADERO CENTER
              STE 2400
              SAN FRANCISCO, CA 94111

              RED ROCK SPRING WATER
              145 ICEHOUSE AVE
              SPARKS, NV 89431

              RHE TRUST
              PO BOX 2876
              RENO, NV 89505

              RHE TRUST, ROGER ELTON TRUSTEE
              PO BOX 2876
              RENO, NV 89505

              ROHDE & SCHWARZ GMBH & CO
              KG MUHDORFSTRABE 15 81671
              MUNICH GERMANY

              ROMERO, GLORIA
              2901 JULIANN WAY
              RENO, NV 89509
              ROMERO, MARCO
              14295 CABALLERO COURT
              RENO, NV 89511

              ROWE, JOHN AND VALERIE
              300 CENTRAL PARK WEST
              APT. 29G
              NEW YORK, NY 10024

              RUNGE, JAMES
              10 APPALOOSA CIRCLE
              RENO, NV 89508

              S MAJUMDAR & CO PATENT & TRADEMARK
              ATTORNEYS
              5 HARISH
              MUKHERJEE KOLKATA 700025 INDIA
Case 21-50314-btb   Doc 1   Entered 04/24/21 13:49:23   Page 32 of 38




              SAINT ISLAND INTERNATION PATENT
              & LAW OFFICE
              7TH FLOOR NO 248 SECTION 3
              NANKING EAST ROAD TAIPEI 105-95 TAIWAN

              SASKEN COMM TECH FIN
              PO BOX 29
              FIN 69601 KAUSTINEN FINLAND

              SCANTOOL.NET LLC
              11048 N. 23RD AVE STE 101
              PHOENIX, AZ 85029

              SCHROEDER, D.
              11660 NIGHT HERON DR.
              NAPLES, FL 34119

              SCHROEDER, DENNIS
              11660 NIGHT HERON DRIVE
              NAPLES, FL 34119

              SCHROEDER, DENNIS AND JUDTIH
              11660 NIGHT HERON DRIVE
              NAPLES, FL 34119

              SCHROEDER, DOUGLAS
              5012 RIDGE ROAD
              MINNEAPOLIS, MN 55436

              SCHROEDER, JOHN
              641 PINE COURT
              NAPLES, FL 34102

              SCHROEDER, JUDITH
              11660 NIGHT HERON DRIVE
              NAPLES, FL 34119

              SCHROEDER, LAUREN
              320 FAIRFIELD DR.
              STATE COLLEGE, PA 16801

              SCHROEDER, LINDSAY
              3720 SCOTT STREET
              #204
              SAN FRANCISCO, CA 94123

              SCHROEDER, LISA
              320 FAIRFIELD DR.
              STATE COLLEGE, PA 16801

              SCHROEDER, M.
              600 FIFTH AVENUE SOUTH
              STE 210
              NAPLES, FL 34102
Case 21-50314-btb   Doc 1   Entered 04/24/21 13:49:23   Page 33 of 38




              SCHROEDER, MICHAEL TRUSTEE OF THE
              MICHAEL SCHROEDER TRUST UAD 3/6/09
              641 PINE CT.
              NAPLES, FL 34102

              SCHROEDER, STEVEN
              403-33RD AVE. NORTH
              MYRTLE BEACH, SC 29577

              SEGI EXHIBITION & EVENT ROOM
              1416 BLOCK A
              WANDA PLAZA PUDONG
              SHANGHAI PRC

              SEQUANS COMMUNICATIONS 1-55 BLVD
              CHARLES DE GAULLE 927 COLOMBES, FRANCE

              SGJ& CO CHARTERED ACCOUNTANTS
              B-407 (IV), 4TH FL PRANIK CHAMBERS OFF.
              SAKINAKA JUNCTION, SAKI VIHAR ROAD
              ANDHERI EAST MUMBAI 400072 INDIA

              SILVA, GREG AND JILL
              1603 TAOS LANE
              RENO, NV 89511

              SMARTCAR, INC.
              1001 N. RENGSTORFF AVE
              STE 200
              MOUNTAIN VIEW, CA 94043

              SPOKOWSKI, WALTER
              PO BOX 2427
              EAST FALMOUTH, MA 02536

              STEVE OLSON
              5398 SANTA LUPE AVENUE
              SPARKS, NV 89436

              STEVENS, GREGORY
              10033 LAKE MIONA WAY
              OXFORD, FL 34484

              STORMSURGE PARTNERS LLC
              660 GLENCOE ROAD
              EXCELSIOR, MN 55331

              SUBODH SAXENA
              1305-6 SEVILLA
              RAHJA EXOCTICA MADH ISLAND
              MUMBAI 400061 INDIA

              TAVORMINA, JOSEPH
              ADDRESS UNKNOWN
Case 21-50314-btb   Doc 1   Entered 04/24/21 13:49:23   Page 34 of 38




              THE GOLDIE GROUP
              A DIVISION OF ELECTRONICS RENEWAL
              1150 ANTIOCH PIKE
              NASHVILLE, TN 37211

              THE LAW OFFICES OF CHARLES R. ZEH
              50 WEST LIBERTY STREET
              SUITE 950
              RENO, NV 89501

              THIEWES, DANIEL
              2740 FOUNTAIN VIEW CIRCLE
              #207
              NAPLES, FL 34109

              THIEWES, LYNN
              9916 BOCA CIRCLE
              NAPLES, FL 34109

              VAGUJHELYI, GEORGE
              6833 OAK GRASS COURT
              RENO, NV 89511

              VERPAELE, T.
              ADDRESS UNKNOWN

              VLASEK, CHRISTOPHER
              1755 BACK NINE TRAIL
              RENO, NV 89523

              WASHOE COUNTY TREASURER
              P O BOX 30039
              RENO, NV 89520-3039

              WATTS GLOBAL LLC
              555 WORTH AVENUE
              APT #407
              PALM BEACH, FL 33480

              WATTS, BRUCE
              781 CRANDON BLVD
              UNIT 105
              KEY BISCAYNE, FL 33149

              WATTS, SUSAN
              555 WORTH AVENUE
              APT #407
              PALM BEACH, FL 33480

              WEATHERFIELD, T.
              1630 LEES LANE
              AUBURN, CA 95603
Case 21-50314-btb   Doc 1   Entered 04/24/21 13:49:23   Page 35 of 38




              WIERSMA, DEREK
              38859 SUMMIT ROCK LANE
              MURRIETA, CA 92563

              WIERSMA, DEREK TRUSTEE OF THE WIERSMA
              FAMILY REVOCABLE TRUST
              38859 SUMMIT ROCK LANE
              MURRIETA, CA 92563

              WILDE, STEVE
              127 MACKLIN DRIVE
              COTATI, CA 94931

              WILLIAM PETERSON, ESQ.
              NATHAN KANUTE, ESQ.
              SNELL & WILMER LLP
              50 WEST LIBERTY, STE 510
              RENO, NV 89501

              WOLF, F.
              7680 SOFT WINDS DRIVE
              RENO, NV 89506

              WOLF, FORREST AND ROBIN
              ADDRESS UNKNOWN

              WOODMAN, D.
              233 MOCKINGBIRD TRAIL
              PALM BEACH, FL 33480

              WOODMAN, DEAN
              233 MOCKINGBIRD TRAIL
              PALM BEACH, FL 33480

              ZEUISIP ADVOCATES C-4
              JANGPURA ESTENSION
              NEW DELHI- 110 014 110014 INDIA
                         Case 21-50314-btb                           Doc 1    Entered 04/24/21 13:49:23     Page 36 of 38




                                                               United States Bankruptcy Court
                                                                             District of Nevada
 In re      AIRWIRE TECHNOLOGIES                                                                        Case No.
                                                                                    Debtor(s)           Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for AIRWIRE TECHNOLOGIES in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 April 24, 2021                                                         /s/ STEPHEN R. HARRIS
 Date                                                                   STEPHEN R. HARRIS
                                                                        Signature of Attorney or Litigant
                                                                        Counsel for AIRWIRE TECHNOLOGIES
                                                                        HARRIS LAW PRACTICE LLC
                                                                        6151 LAKESIDE DRIVE
                                                                        SUITE 2100
                                                                        Reno, NV 89511
                                                                        775-786-7600 Fax:775-786-7764
                                                                        steve@harrislawreno.com




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
                         Case 21-50314-btb                           Doc 1    Entered 04/24/21 13:49:23        Page 37 of 38


                                                               United States Bankruptcy Court
                                                                             District of Nevada
 In re      AIRWIRE TECHNOLOGIES                                                                         Case No.
                                                                                    Debtor(s)            Chapter    11



           STATEMENT REGARDING AUTHORITY TO SIGN AND FILE PETITION
       I, DEBASHIS BAGCHI, declare under penalty of perjury that I am the PRESIDENT of AIRWIRE
TECHNOLOGIES,    and that the following is a true and correct copy of the resolutions adopted by the Board of
Directors of said corporation at a special meeting duly called and held on the 23RD day of April, 2021 .

      "Whereas, it is in the best interest of this corporation to file a voluntary petition in the United States
Bankruptcy Court pursuant to Chapter 11 of Title 11 of the United States Code;

        Be It Therefore Resolved, that DEBASHIS BAGCHI, PRESIDENT of this Corporation, is authorized and
directed to execute and deliver all documents necessary to perfect the filing of a chapter 11 voluntary
bankruptcy case on behalf of the corporation; and

       Be It Further Resolved, that DEBASHIS BAGCHI, PRESIDENT of this Corporation is authorized and directed
to appear in all bankruptcy proceedings on behalf of the corporation, and to otherwise do and perform all acts
and deeds and to execute and deliver all necessary documents on behalf of the corporation in connection with
such bankruptcy case, and

       Be It Further Resolved, that DEBASHIS BAGCHI, PRESIDENT of this Corporation is authorized and directed
to employ STEPHEN R. HARRIS, attorney and the law firm of HARRIS LAW PRACTICE LLC to represent the
corporation in such bankruptcy case."

 Date      April 23, 2021                                                         Signed /s/ Debashis Bagchi
                                                                                           DEBASHIS BAGCHI




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                         Case 21-50314-btb                           Doc 1    Entered 04/24/21 13:49:23          Page 38 of 38


                                                                     Resolution of Board of Directors
                                                                                    of
                                                                         AIRWIRE TECHNOLOGIES




      Whereas, it is in the best interest of this corporation to file a voluntary petition in the the United States
Bankruptcy Court pursuant to Chapter 11 of Title 11 of the United States Code;

        Be It Therefore Resolved, that DEBASHIS BAGCHI, PRESIDENT of this Corporation, is authorized and
directed to execute and deliver all documents necessary to perfect the filing of a chapter 11 voluntary
bankruptcy case on behalf of the corporation; and

       Be It Further Resolved, that DEBASHIS BAGCHI, PRESIDENT of this Corporation is authorized and directed
to appear in all bankruptcy proceedings on behalf of the corporation, and to otherwise do and perform all acts
and deeds and to execute and deliver all necessary documents on behalf of the corporation in connection with
such bankruptcy case, and

       Be It Further Resolved, that DEBASHIS BAGCHI, PRESIDENT of this Corporation is authorized and directed
to employ STEPHEN R. HARRIS, attorney and the law firm of HARRIS LAW PRACTICE LLC to represent the
corporation in such bankruptcy case.

 Date      April 23, 2021                                                        Signed    /s/ Debashis Bagchi



 Date      April 23, 2021                                                        Signed




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
